     Case 2:20-cv-08732-GW-JPR Document 5 Filed 12/07/20 Page 1 of 1 Page ID #:23



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   DANNY VARNER,                    ) Case No. CV 20-8732-GW (JPR)
                                      )
12                      Petitioner,   )
                                      )          J U D G M E N T
13                 v.                 )
                                      )
14   FELICIA PONCE,                   )
                                      )
15                      Respondent.   )
                                      )
16
17         Pursuant to the Order Summarily Dismissing Petition for Writ
18   of Habeas Corpus,
19         IT IS HEREBY ADJUDGED that the Petition is dismissed without
20   prejudice.
21
22   DATED: December 7, 2020
                                        GEORGE WU
23                                      U.S. DISTRICT JUDGE
24
25
26
27
28
